DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0186285 A1), hereinafter Kim, in view of Kobayashi et al. (US 2017/0306462 A1), hereinafter Kobayashi.

Regarding claim 1, Kim teaches an ultra-high strength steel sheet that comprises the composition shown in the below table in weight percentages with a single phase (base) microstructure of austenite (claim 1), where the average grain size is 2-10 microns (claim 5).  Kim does not specifically teach where calcium is 0.0005-0.0050 mass%, nor specifically a minimum value of austenite of 1-6.1 microns, nor a standard deviation of the grain size is 9 microns or less.  
However, Kim teaches the average grain size is 2-10 microns, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that this overlaps a minimum grain size of claim 1 of 1-6.1 microns, and standard deviation also overlaps 9 microns or less.  A basic understanding of the microstructure of steels and the mathematical calculations for average and standard deviation make this obvious to one of ordinary skill in the art, before the effective filing date of the invention.  Further, grain size 
Table
Element
Instant claim 1
Kim (cls. 1-4)
Kobayashi (abstract, [0119])
C
0.10-0.70
0.14-0.7
0.70-1.8
Si
0.05-0.50
≤ 0.3
0.05-1.00
Mn
20-30
12-24
12.0-25.0
P
≤ 0.030
≤ 0.03
≤ 0.03
S
≤ 0.0070
≤ 0.03
≤ 0.03
Al
0.01-0.07
0.01-3.0
0.003-0.06
Cr
0.5-7.0
0.05-1.0
≤ 2.0
Ni
0.01-0.1
0.05-1.0
≤ 1.5
Ca
0.0005-0.0050
*
Preferably 0.0005-0.003
N
0.0050-0.0500
≤ 0.04
≤ 0.10
O
≤ 0.0050
*
+
Ti
< 0.0050
0.005-0.10
≤ 0.5
Nb
< 0.0050
*
≤ 0.5
Fe & inevitable impurities
balance
balance
balance


*Kim is silent to the presence of these elements, such that they are not considered to be present in an appreciable amount; Kim only teaches elements measured to 0.0015 (Table 5). Therefore, 

+Kobayashi is silent to the presence of oxygen, such that it is not considered to be present in an appreciable amount. Therefore, oxygen considered to be present in an amount within, or at least overlapping, applicant’s proposed claim proportions (which include 0%).

The compositional and grain size proportions disclosed by Kim overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kim, including those proportions, which satisfy the presently claimed compositional and grain size requirements.
Kobayashi, in the similar field of endeavor, high strength steel material with an austenite single phase, with a composition overlapping Kim and applicant in mass percentage (see Table above) (Abstract; [0119]), teaches calcium amounts preferably 0.0003-0.005% ([0119]). It would have been obvious to one of ordinary skill  in the art, before the effective filing date of the invention, to modify Kim to incorporate calcium amounts preferably 0.0003-0.005% taught by Kobayashi. The motivation for doing so would have been to incorporate a sufficient amount of calcium to improve toughness and corrosion resistance, but limited to avoid deterioration of these due to inclusions upon saturation of the effect ([0119]).  The compositional proportions disclosed by Kobayashi overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kobayashi, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 2, Kim in view of Kobayashi teaches each limitation of claim 1, as discussed above.  Kim further teaches the presence of Cu, Mo, V and W at values approaching 0 (entire document), as Kim is silent to the presence of these elements, such that they are not considered to be present in an appreciable amount. Kim only teaches elements measured to 0.0015 (Table 5). Therefore, these elements are considered to be present in an amount within, or at least overlapping, applicant’s proposed claim proportions at less than 0.0015% (which include 0%).  As presently recited, claim 2 allows for Cu, Mo, V and/or W to be present at 0% (or approaching 0%), and still meet the claim limitations (at least one from the group consisting of these elements (and Mg/REM), where the lower limit is 0; i.e., the elements are optional).

Response to Arguments
Applicant’s arguments and claim amendments, filed March 16, 2022, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 103 have been fully considered and are persuasive, specifically the upper limit added to the austenite grain size. Therefore, the rejection of January 05, 2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kim in view of Kobayashi, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784